DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-10, 13-15, 18-26, 29-35, 39-40, 42 and 44-47 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10, 13-15, 18, 19, 21-26, 29-35, 39, 40, 42 and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ker (US6566715B1), and further in view of Wu (USRE38222E) and Duvvury (C. Duvvury, S. Ramaswamy, A. Amerasekera, R. A. Cline, B. H. .
Regarding claim 1, Ker teaches a circuit (i.e. substrate-triggered ESD protection) (fig.15), comprising: a logic circuit (i.e. pre-driving circuit) (fig.15); an output driver (i.e. output NMOS Mn3 and output PMOS Mp3) (fig.15) for the logic circuit, the output driver comprising: a first NMOS transistor (i.e. output NMOS Mn3) (fig.15) having a gate coupled to the logic circuit (implicit, as seen in fig.15), a source coupled to a reference voltage (i.e. power rail Vss) (fig.15), and a drain coupled to a PAD (i.e. pad O/P) (fig.15); a protection circuit (i.e. ESD detection circuit 80) (fig.15) for the output driver (implicit); wherein the supply voltage is floating initially when an electrostatic discharge (ESD) event raises potential at the PAD to be positive with respect to the reference voltage, resulting in the bulk of the first NMOS transistor being isolated from the reference voltage (column 4 lines 60-64, During ESD-stress condition, the instant ESD detection circuit 62 discovers an ESD event occurring on pad 60, ESD detection circuit 62 biases the bulk electrode to trigger activation of the npn BJT thereby releasing ESD stress); and wherein the supply voltage remains sufficiently high in an absence of an ESD event so that the second NMOS transistor turns on to couple the bulk of the first NMOS transistor to the source of the first NMOS transistor (column 4 lines 57-60, During normal operation, the ESD detection circuit 62 makes the p+ doped region 40, also serving as a bulk electrode of the NMOS, couple to the power rail VSS).
Ker does not teach the protection circuit comprising: a second NMOS transistor having a drain coupled to the PAD, a source coupled to the reference voltage, and a gate coupled to a 
Wu teaches a protection circuit comprising: a second NMOS transistor (i.e. nmos M7) (fig.5) having a drain coupled to the PAD (implicit, as seen in fig.5), a source coupled to the reference voltage (implicit, as seen in fig.5), and a gate coupled to a supply voltage (implicit, as seen in fig.5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optionally include the second NMOS in Ker, as taught by Wu, as it provides the advantage of submicron scalability in fabrication along with reduced ESD stress.
Ker and Wu do not teach a resistor coupled at the bulk of the first NMOS transistor.
Duvvury teaches a resistor coupled at the bulk of the first NMOS transistor (i.e. guardring resistance) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optionally include the resistor coupled to the bulk of the first NMOS transistor in Ker and Wu, as taught by Duvvury, as it provides the advantage of biasing substrate without any loss due to IR drops.
Regarding claim 2, Ker, Wu and Duvvury teach the circuit of claim 1, wherein the gate of the first NMOS transistor is directly electrically connected to an output of the logic circuit (implicit, as seen in fig.15), wherein the source of the first NMOS transistor is directly electrically connected to the reference voltage (implicit, connected to Vss as seen in fig.15), and 
Regarding claims 5 and 6, Ker, Wu and Duvvury teach the circuit of claim 1. Further, as stated in claim 1, advantageous connection of resistor at bulk of first nmos transistor, enables the connections as described in claims 5 and 6.
Regarding claim 7, Ker, Wu and Duvvury teach the circuit of claim 1, further comprising a capacitor (Wu, i.e. capacitor C2) (fig.5) coupled between the PAD and the drain of the second NMOS transistor (Wu, i.e. C2 is between IC pad 8 and drain of second nmos M7) (fig.5).
Regarding claim 8, Ker, Wu and Duvvury teach the circuit of claim 7, wherein the capacitor is realized using a lumped capacitor (Wu, column 2 lines 31-32, metal pad, the dielectric layer, and the conducting layer form a capacitor).
Regarding claim 10, Ker, Wu and Duvvury teach the circuit of claim 1, wherein the first NMOS transistor is a silicide transistor (Wu, i.e. polysilicon layer 230) (fig.6).
Regarding claim 13, Ker, Wu and Duvvury teach the circuit of claim 1.
Ker, Wu and Duvvury do not teach the circuit, wherein the output driver further comprises a first PMOS transistor having a source coupled to the supply voltage, a drain coupled to the PAD, and a gate coupled to the logic circuit.
Ker further teaches a circuit, wherein an output driver (i.e. output NMOS Mn3 and output PMOS Mp3) (fig.15) further comprises a first PMOS transistor (i.e. output PMOS Mp3) (fig.15) having a source coupled to a supply voltage (implicit, as seen in fig.15 drain is connected to VDD), a drain coupled to the PAD (implicit, as seen in fig.15 source is connected to pad O/P), and a gate coupled to the logic circuit (implicit, as seen in fig.15).

Regarding claim 14, it is rejected for the same reasons as stated in claim 1.
Regarding claim 15, Ker, Wu and Duvvury teach the circuit of claim 14, wherein the protection circuit comprises a switch (Wu, i.e. nmos M7) (fig.5) coupled between the bulk and source of the first NMOS transistor (Wu, i.e. M7 is between bulk of first nmos M6 and source of M6) (fig.5); wherein the switch remains closed in the absence of the ESD event to thereby short the bulk of the first NMOS transistor to the source of the first NMOS transistor (Wu, column 7 line 34, Vdd is powered in normal operation) (Wu, also refer to column 7 lines 37-38, turned-on second NMOS transistor M7); and wherein the switch opens when the ESD event occurs to thereby permit use of the ESD event to bias the bulk of the first NMOS transistor (Wu, column 7 lines 26-37, in normal operation) (Wu, also refer to column 7 lines 30-31, turned-off NMOS transistor M7).
Regarding claim 18, it is rejected for the same reasons as stated in claim 10.
Regarding claim 19, it is rejected for the same reasons as stated in claim 8.
Regarding claim 21, it is rejected for the same reasons as stated in claim 13.
Regarding claim 22, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 23, Ker, Wu and Duvvury teach the method of claim 22, wherein the potential at the PAD is used to bias the bulk of the first NMOS transistor (Ker, column 4 lines 60-64, During ESD-stress condition, the instant ESD detection circuit 62 discovers an ESD event 
Regarding claim 24, it is rejected for the same reasons as stated in claim 23.
Regarding claim 25, it is rejected for the same reasons as stated in claim 1.
Regarding claim 26, it is rejected for the same reasons as stated in claim 5.
Regarding claim 29, it is rejected for the same reasons as stated in claim 1.
Regarding claim 30, it is rejected for the same reasons as stated in claim 1.
Regarding claim 31, it is rejected for the same reasons as stated in claim 7.
Regarding claim 32, it is rejected for the same reasons as stated in claim 13.
Regarding claim 33, it is rejected for the same reasons as stated in claim 1.
Regarding claim 34, Ker, Wu and Duvvury teach the circuit of claim 33, further comprising a diode (Wu, i.e. diode D2) (fig.5) having a cathode coupled to the PAD and an anode coupled to the reference voltage (implicit, as seen in fig.5).
Regarding claim 35, it is rejected for the same reasons as stated in claim 13.
Regarding claim 39, it is rejected for the same reasons as stated in claim 1.
Regarding claim 40, it is rejected for the same reasons as stated in claim 1.
Regarding claim 42, it is rejected for the same reasons as stated in claim 1.
Regarding claim 44, it is rejected for the same reasons as stated in claim 13.
Regarding claim 45, Ker, Wu and Duvvury teach the circuit of claim 1, wherein if the supply voltage is floating initially and an ESD event raises the reference voltage to be positive with respect to potential at the pad, the first NMOS transistor is protected because an inherent 
Regarding claim 46, Ker, Wu and Duvvury teach the circuit of claim 1, wherein in absence of an ESD event, the first NMOS transistor is turned on when the logic circuit asserts a signal to the gate of the first NMOS transistor (Ker, column 6 lines 30-34, Mn3 has an MOS structure … some or all of the finger gates are driven by a pre-driving circuit 70).
Regarding claim 47, Ker, Wu and Duvvury teach The circuit of claim 1, wherein a bulk-source parasitic diode within the first NMOS transistor becomes forward biased due to flow of current across the resistor during an ESD event, thereby permitting current to flow to the reference voltage through a parasitic NPN bipolar junction transistor within the first NMOS transistor (Ker, column 4 lines 62-64, ESD detection circuit 62 biases the bulk electrode to trigger activation of the npn BJT thereby releasing ESD stress).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ker (US6566715B1), Wu (USRE38222E) and Duvvury (C. Duvvury, S. Ramaswamy, A. Amerasekera, R. A. Cline, B. H. Andresen and V. Gupta, "Substrate pump NMOS for ESD protection applications," Electrical Overstress/Electrostatic Discharge Symposium Proceedings 2000, 2000, pp. 7-17), and further in view of Lee (US7910999B2).
Regarding claim 9, Ker, Wu and Duvvury teach the circuit of claim 7.

Lee teaches in a similar field of endeavor ESD protection (abstract, ESD semiconductor protection) for IC pad (i.e. pad 10) (fig.1A), that it is conventional to have a circuit (i.e. protection circuit) (fig.1A), wherein the capacitor is realized using capacitive behavior of any device (column 1 line 41, associated parasitic capacitance C12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally realized a capacitor using capacitive behavior of any device in Ker, Wu and Duvvury, as taught by Lee, as it provides the advantage of flexibility in circuit design.
Regarding claim 20, it is rejected for the same reasons as stated in claim 9.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14, 22, 25, 33 and 39 have been considered but are moot because of new grounds of rejection.
Applicant’s arguments with respect to dependent claims 2, 5-10, 13, 15, 18-21, 23, 24, 26, 29-32, 34, 35, 40, 42 and 44-47 are also moot for the same reasons as stated for claims 1, 14, 22, 25, 33 and 39 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Scott Bauer/Primary Examiner, Art Unit 2839